NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                          
                    FILE
                     IN CLERKS OFFICE
          lllJPREME COURT, 8TA1E OIWI·IIII·iiii·II\'CIIIIalal
                  DATE         OCT .0 2 2014 \
     ·)/1~~·

                        IN THE SUPREME COURT OF THE STATE OF WASHINGTON

               KRISTINE FAIL LA,           )
                                           )                                       No. 89671-2
                            Petitioner,    )
                                           )
                   v.                      )                                       EnBanc
                                           )
               FIXTUREONE CORPORATION; and )
               KENNETH A. SCHUTZ,          )
                                           )
                            Respondents.   )                                       Filed       OCT 0 2 2014
              __________________________ )
                           Yu, J.-This case asks whether Washington's long-arm statute, RCW

              4.28.185, confers personal jurisdiction over an officer of a foreign corporation that

              employs a Washington resident. On the facts before us, we conclude it does for

              wage claims arising from that employment relationship and reverse the Court of

              Appeals.

                                                                FACTS AND PROCEDURAL HISTORY

                           In 2009, Kristine Failla, a Washington resident and experienced salesperson,

              was looking for a job she could perform from her Gig Harbor home. She e-mailed

              Kenneth A. Schutz looking for such a position. Schutz is the founder and chief

              executive officer (CEO) ofFixtureOne Corporation, which sells fixtures,
                                           
              Failla v. FixtureOne Corp., eta!., No. 89671-2

              casework, and displays for use in retail stores. Clerk's Papers (CP) at 62. Both

              FixtureOne and Schutz are based in Pennsylvania, and at the time of Failla's e-

              mail, FixtureOne had no physical presence or customers in Washington.

                    Failla's inquiry caught the interest of Schutz, who replied to Failla that she

              "may be a fit" for FixtureOne because the company did "not have a sales

              representative in [this] area of the country." CP at 93. The parties continued

              negotiating, and Schutz eventually invited Failla to interview with FixtureOne in

              Pennsylvania knowing she lived and planned to work in Washington. Schutz

              admits the nature ofFixtureOne's business allows sales representatives to work

              anywhere with Internet and telephone access. CP at 63.

                    FixtureOne hired Failla as an account executive in November 2009 and

              agreed to pay her an annual salary of $75,000, plus an additional three percent

              commission on sales. Failla's job responsibilities included, among other duties,

              "leading the company" in "[p]lanning, execution and management of profitable

              growth and expansion of the company's revenue base and market share." CP at 30.

              The job also involved the "[d]esign, implementation and management of business

              development, client acquisition, and sales strategies." Jd. Failla reported directly to

              Schutz, and the two communicated extensively by e-mail.

                     In December 2010, Failla requested a promotion and a raise. Schutz agreed

              and promoted her to FixtureOne's vice president of sales, increasing her salary to



                                                         2
                                           
              Failla v. FixtureOne Corp., et al., No. 89671-2

              $135,000. Although there were outstanding commissions owed, Failla accepted the

              promotion and salary increase based on the assurances that the commissions would

              be paid. CP at 36. Schutz provided a draft employment agreement for Failla to sign

              in connection with the promotion. Among other things, the agreement contained a

              provision that it would be interpreted in accordance with Pennsylvania law. Failla

              proposed revisions to the agreement, but for reasons unknown neither Failla nor

              Schutz ever signed it.

                    Failla continued working for FixtureOne from her Washington home until

              May 2011. She received regular paychecks, and the only issue in this case is the

              sales commissions owed to her that were not paid. On May 26, 2011, Schutz e-

              mailed Failla to tell her that FixtureOne was "clos[ing] its doors" and ending her

              employment the following day. CP at 44. He assured Failla that FixtureOne would

              "pay your commissions and expenses asap in the next several weeks." !d. For two

              months following her termination, Schutz returned Failla's requests for payment

              with various explanations as to why the commissions remained unpaid. At one

              point he told Failla that he signed her commission check and blamed another

              employee for not mailing it. At other times he faulted the company's comptroller

              for failing to calculate the commission amount. Schutz eventually advised Failla

              that she would not receive a commission check and for the first time disputed

              whether such commissions were even owed. CP at 50.



                                                        3
                                                      
              Failla v. FixtureOne Corp., et al., No. 89671-2

                    Failla filed suit against FixtureOne and Schutz for the wilfull withholding of

              wages, including an allegation that Schutz was individually liable under

              Washington's wage laws, RCW 49.52.050 and .070. Failla served Schutz in

              Pennsylvania but was unable to serve FixtureOne. Consequently the suit proceeded

              against Schutz alone.

                    Failla and Schutz cross moved for summary judgment. 1 Schutz argued that

              the trial court lacked personal jurisdiction because he did not have the requisite

              minimum contacts with the state, and even if Washington could exercise

              jurisdiction over him, there were genuine issues of material fact preventing the

              entry of summary judgment. The trial court concluded it had personal jurisdiction

              and denied Schutz's summary judgment motion. Instead, the court granted

              summary judgment to Failla, awarding double damages pursuant to RCW

              49 .52.070, which provides for such damages when an employer wilfully withholds

              wages due an employee.

                     The Court of Appeals reversed, holding that Washington's long-arm statute

              did not reach Schutz because the employment relationship between Failla and

              FixtureOne was inadequate to confer jurisdiction over Schutz. Failla v. FixtureOne




              1
               Schutz styled his motion as one to dismiss, but because he relied on materials outside the
              complaint, the superior court properly treated the motion as one for summary judgment. CR
              12(b), 56.


                                                             4
                                              
              Failla v. FixtureOne Corp., et al., No. 89671-2

              Corp., 177 Wn. App. 813,312 P.3d 1005 (2013). We granted review. Failla v.

              FixtureOne Corp, 180 Wn.2d 1007, 321 P.3d 1207 (2014).

                    Both parties agree FixtureOne, not Schutz, was the employer entity that

              hired Failla and that Failla performed work for FixtureOne in Washington. The

              disputed issue is whether Schutz, as the president and CEO of FixtureOne, is

              subject to Washington's jurisdiction and, if so, whether the trial court erred in

              finding he is liable under Washington's wage statute for nonpayment of wages

              under RCW 49.52.050 and .070. We hold that Schutz is subject to Washington's

              jurisdiction based on his level of contacts and transactions in Washington,

              regardless of whether he ever personally set foot in the state, and that the record

              supports the trial court's finding of liability.

                                                      ANALYSIS


                                               I. Standard of Review

                     We review the grant of summary judgment de novo and engage in the same

              inquiry as the trial court, determining whether any genuine issue of material fact

              exists and whether the moving party is entitled to judgment as a matter of law.

              Lewis v. Bours, 119 Wn.2d 667, 669, 835 P.2d 221 (1992). "In so doing, '[t]he

              court must consider the facts in the light most favorable to the nonmoving party,

              and the motion should be granted only if, from all the evidence, reasonable persons




                                                           5
                                                  
              Failla v. FixtureOne Corp., et al., No. 89671-2

              could reach but one conclusion."' I d. (alteration in original) (quoting Marincovich

              v. Tarabochia, 114 Wn.2d 271,274, 787 P.2d 562 (1990)).

                       Similarly, a trial court's assertion of personal jurisdiction is a question of

              law that we review de novo, where, as here, the jurisdictionally relevant facts are

              undisputed. Id.

                                                II. Personal Jurisdiction

                       Washington courts are authorized to assert personal jurisdiction over

              nonresident defendants to the extent permitted by the federal due process clause.

              Shute v. Carnival Cruise Lines, 113 Wn.2d 763, 766-67, 783 P.2d 78 (1989).

              States   ca~   exercise jurisdiction without violating due process if the nonresident

              defendant has certain minimum contacts with the state such that the maintenance

              of the suit does not offend traditional notions of fair play and substantial justice.

              Daimler AG v. Bauman,_ U.S._, 134 S. Ct. 746, 754, 187 L. Ed. 2d 624

              (2014) (citing the Court's canonical opinion International Shoe Co. v. Washington,

              326 U.S. 310, 66 S. Ct. 154, 90 L. Ed. 95 (1945)). The central concern ofthe

              federal constitutional inquiry is the relationship between the defendant, the forum,

              and the litigation. Shaffer v. Heitner, 433 U.S. 186, 204, 97 S. Ct. 2569, 53 L. Ed.

              2d 683 (1977).

                       Our long-arm statute, designed to be coextensive with federal due process,

              subjects nonresident defendants to personal jurisdiction of Washington courts for



                                                            6
                                           
              Failla v. FixtureOne Corp., et al., No. 89671-2

              any cause of action that arises from the transaction of any business within the state,

              among other conduct. RCW 4.28.185(1)(a). Three factors must coincide for the

              long-arm statute to apply:

                    "( 1) The nonresident defendant or foreign corporation must purposefully do
                    some act or consummate some transaction in the forum state; (2) the cause
                    of action must arise from, or be connected with, such act or transaction; and
                    (3) the assumption of jurisdiction must not offend traditional notions of fair
                    play and substantial justice, considering the quality, nature, and extent of the
                    activity in the forum state, the relative convenience of the parties, the
                    benefits and protections of state laws afforded the respective parties, and the
                    basic equities of the situation."

              Shute, 113 Wn.2d at 767 (quoting Deutsch v. W. Coast Mach. Co., 80 Wn.2d 707,

              711,497 P.2d 1311 (1972)). This inquiry encompasses both the statutory and due

              process concerns of exercising personal jurisdiction. FutureSelect Portfolio Mgmt.,

              Inc. v Tremont Grp. Holdings, Inc., 180 Wn.2d 954,964, 331 P.3d 29 (2014).

                    Schutz argues he is not subject to Washington's jurisdiction because he has

              never been to Washington and because he acted only as an employee and officer of

              the corporation that employed Failla. He asserts that jurisdiction and liability, if

              any, rests exclusively with the employing corporation.

                    We agree that a corporation's actions cannot be simply imputed to a

              corporate officer or employee for purposes of determining whether there are

              minimum contacts necessary to establish jurisdiction. But it is just as true that an

              officer or employee is not automatically shielded from personal jurisdiction just

              because his contacts occurred in the context of his employment. Calder v. Jones,


                                                         7
                                             
              Failla v. FixtureOne Corp., et al., No. 89671-2

              465 U.S. 783, 790, 104 S. Ct. 1482,79 L. Ed. 2d 804 (1984). Instead, "[e]ach

              defendant's contacts with the forum State must be assessed individually." Id.; see

              also Davis v. Metro Prods. Inc., 885 F.2d 515, 522 (9th Cir. 1989) (affirming

              states' authority to assert personal jurisdiction over corporate officers based on

              contacts performed in that capacity). We determine personal jurisdiction on a case-

              by-case basis.

                    Schutz is the founder and CEO ofFixtureOne. He was the individual who

              responded to Failla's job inquiry, interviewed her, and hired her because of the

              potential benefits to FixtureOne of having a sales representative in Washington.

              During the two-year course of her employment, Schutz set her salary, issued her

              payroll checks, promoted her, gave her a raise, and calculated her commissions. He

              appeared to be the primary contact for Failla, and in fact, there is no evidence in

              the record that Failla had contact with anyone other than Schutz. Failla was

              FixtureOne's employee located in the State of Washington who, while working in

              this state, generated over $700,000 in revenue for the company in 2010. CP at 40.

                    The Court of Appeals held that Washington could not exert jurisdiction over

              Schutz because

                    FixtureOne did not register to do business in Washington and never
                    had operations, officers, or customers in this state. Nothing about
                    Schutz's employment of Failla anticipated that her activities in
                    Washington would consist of more than residing here, working from
                    home, and collecting a paycheck. Nothing in the record shows any



                                                         8
                                             
              Failla v. FixtureOne Corp., et al., No. 89671-2

                    attempt to do business with a Washington company, let alone any
                    transactions with Washington companies.

              Failla, 177 Wn. App. at 823-24. The Court of Appeals' analysis relies upon a

              finding that a person or company must target potential consumers in Washington, a

              subset of all this state's residents, to have transacted business here and to come

              within reach ofthe long-arm statute. But we have interpreted RCW 4.28.185(1)(a)

              more broadly.

                    For example, in Toulouse v. Swanson, 73 Wn.2d 331, 334,438 P.2d 578

              (1968), we held that it was "beyond dispute" that an Idaho resident transacted

              business in this state under the long-arm statute when he employed a Washington

              lawyer. We found it particularly relevant that the parties' contract "'called for

              services over an extended period of time,'" giving the nonresident defendant an

              ongoing connection to this state.Jd. at 331 (quoting trial court order). Likewise, in

              Thornton v. Interstate Securities Co., 35 Wn. App. 19,23-25, 666 P.2d 370 (1983),

              the Court of Appeals determined that Washington could assert personal jurisdiction

              over a Kansas successor corporation on the basis that it consummated a transaction

              when it employed a Washington resident. "It has availed itself, however, of the

              knowledge and services of [the Washington employee] to collect accounts

              receivable here. It has thus carried on activity which touched the matter in issue-

              use of [the employee's] services under the employment contract." Jd. at 25.




                                                         9
                                                          
              Failla v. FixtureOne Corp., et al., No. 89671-2

                     Similarly, in Cofinco of Seattle, Ltd. v. Weiss, 25 Wn. App. 195, 196, 605

              P.2d 794 (1980), the Court of Appeals exercised jurisdiction over a nonresident

              defendant who agreed to work for a Washington corporation selling shoes on the

              East Coast. Jurisdiction was proper despite the fact that the defendant, who lived

              and worked in New York, had never been to Washington, never owned real

              property situated in Washington, and "never engaged in any activities, business or

              otherwise, in the state." !d. The court correctly held that Washington courts had the

              jurisdictional power to adjudicate the employment dispute and that by entering into

              the employment contract, the employee purposefully availed himself of the

              privilege of conducting activities within the state of Washington. !d. at 197.

                     Logically, if a nonresident employee defendant in New York is afforded the

              protection of Washington's laws governing the employer-employee relationship, at

              the very least a Washington resident should also be afforded the statutory

              protection of Washington's wage laws. A Pennsylvania employer that employs a

              Washington resident, and through that employee, conducts business from

              Washington for over two years forms a sufficient connection to the state such that

              it should reasonably anticipate defending a wage dispute here. 2


              2
                A relevant inquiry in this case is whether Schutz could '"reasonably anticipate being haled into
              court"' in Washington. Calder, 465 U.S. at 790 (quoting World-Wide Volkswagen Corp. v.
              Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980)). This standard "ensures
              that a defendant will not be haled into a jurisdiction solely as a result of 'random,' 'fortuitous,' or
              'attenuated' contacts, or 'the unilateral activity of another party or a third person."' Burger King



                                                                10
                                                       
              Failla v. FixtureOne Corp., et al., No. 89671-2

                     Thus, we hold that employing a Washington resident to perform work in

              Washington constitutes the "transaction of any business within this state" under

              RCW 4.28.185(l)(a) and satisfies the first Shute prong. Jurisdiction is proper in

              Washington for wage claims arising from that employment, and employees may

              seek redress in this state's courts absent an enforceable contract selecting an

              alternative forum and assuming fair play and substantial justice are not offended.

                     This analysis is a practical application of the principles delineated in

              Toulouse, Thornton, and Cofinco and conforms the long-arm statute to the



              Corp. v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985) (citations
              omitted) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774, 104 S. Ct. 1473, 79 L.
              Ed. 2d 790 (1984)); World-Wide Volkswagen, 444 U.S. at 229; Helicopteros Nacionales de
              Colombia, SA v. Hall, 466 U.S. 408, 417, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984)).
              The dissent agrees the "contact" in question here is Schutz's correspondence with and decision to
              hire Failla. But it fails to evaluate the extent of contact and subsequent contacts under the proper
              precedent. Instead, the dissent concludes Washington lacks minimum contacts because Failla
              "did not solicit any business in Washington, and there is no record that [FixtureOne] made any
              sales or did any advertising in Washington." Dissent at 3. The dissent does not explain why
              Schutz would have been better able to foresee Failla's lawsuit for unpaid wages ifFixtureOne
              had solicited more business in Washington.
              Moreover, the dissent relies principally on Walden v. Fiore,_ U.S. _, 134 S. Ct. 1115, 188 L.
              Ed. 2d 12 (2014), a case easily distinguishable. Walden involved a federal agent who stopped a
              couple at an airport in Georgia, seized from them $97,000 in cash, and allegedly filed a false and
              misleading affidavit in support of forfeiture. !d. at 1120-21. The couple, who had residences in
              California and Nevada, sued in Nevada. Id. at 1121. The United States Supreme Court
              unanimously held theN evada court lacked personal jurisdiction over the agent, who "never
              traveled to, conducted activities within, contacted anyone in, or sent anything or anyone to
              Nevada." Id. at 1124 (emphasis added). The plaintiffs' residence in Nevada was, from the point
              ofview ofthe defendant, random and fortuitous.
              Schutz's connection to Washington was not random and fortuitous. It was the product of
              deliberate negotiation with Failla over the terms of her employment and salary and apparently
              stemmed in part from his decision that FixtureOne needed a sales representative in that part of
              the country. For this reason, Walden is inapposite.       ·


                                                               11
                                             
              Failla v. FixtureOne Corp., et al., No. 89671-2

              "phenomena of [the] modern economy." Griffiths & Sprague Stevedoring Co. v.

              Bayly, Martin & Fay, Inc., 71 Wn.2d 679, 684, 430 P.2d 600 (1967) (interpreting

              RCW 4.28.185 consistently with contemporary business practices). We recognize

              many employers no longer do business in physical buildings or rely upon hands-on

              or face-to-face presence for there to be actual presence in a geographical location.

                    In this case, as outlined above, Schutz is not just any corporate officer, and

              we do not hold today that any corporate officer of a nonresident corporation may

              be subject to the state's jurisdiction. Rather, Schutz was the officer directly

              responsible for the hiring, firing, promotion, and payment of Failla's wages.

              Schutz's contacts with the state of Washington were sufficient to confer

              jurisdiction over him for wage disputes arising from those contacts.

                    Likewise, it does not offend fair play or substantial justice to require Schutz

              to defend Failla's wage claim here. It is not unreasonable to require a company that

              knowingly employs a Washington resident to abide by this state's wage laws, nor

              is it unreasonable to require the individual responsible for payroll to answer for

              failing to comply with those laws. Schutz knew from the outset that he was hiring

              an employee in Washington and, as Failla's primary contact at FixtureOne, was

              ultimately responsible for paying her. Employers have fair notice of our laws

              governing the employer-employee relationship, including RCW 49.52.050 and

              .070, which impose individual liability. We cannot say under the facts of this case



                                                         12
                                                       
              Failla v. FixtureOne Corp., et al., No. 89671-2

              that exercising jurisdiction violates due process. This satisfies the third Shute

              prong, 3 and the trial court was correct to exercise personal jurisdiction over Schutz.

                                                 III. Summary Judgment

                     The trial court entered judgment in favor of Failla under RCW 49.52.050

              and .070. Together these statutes create a cause of action against

                     [a]ny employer or officer, vice principal or agent of any employer ...
                     who ...
                            [w]ilfully and with intent to deprive the employee of any part of
                     his or her wages, [pays] any employee a lower wage than the wage
                     such employer is obligated to pay such employee by any statute,
                     ordinance, or contract.

              RCW 49.52.050(2) (emphasis added). The critical, but not stringent, prerequisite to

              liability is that the employer's (or officer's) failure to pay wages was "wilfull."

              Schilling v. Radio Holdings, Inc., 136 Wn.2d 152, 159-60,961 P.2d 371 (1998).

              The employee need show only that the refusal to pay was a volitional act, not the

              product of mere carelessness and not the result of a bona fide dispute. Id. at 160.

              Usually wilfullness is a question of fact, but as with all fact questions, summary

              judgment is proper as a matter of law ifthe evidence supports a single reasonable

              conclusion. Id.




              3
                The second Shute prong is not at issue. Neither party contests that Failla's claim arises from
              Schutz's contacts with Washington (the non-payment of wages due under the employment
              relationship).


                                                              13
                                             
              Failla v. FixtureOne Corp., et al., No. 89671-2

                    We affirm the trial court's judgment. The evidence that Schutz offered the

              trial court-e-mails in which he faults other employees under his direction for not

              calculating and paying the commissions to Failla-does not create a genuine issue

              of fact regarding wilfullness such that it requires a trial on the issue. RCW

              49.52.050 and .070 express the legislature's "strong policy in favor of ensuring the

              payment of the full amount of wages earned." Morgan v. Kingen, 166 Wn.2d 526,

              538, 210 P.3d 995 (2009). Corporations act only through individuals, and by

              extending personal liability to individual officers for wages owed by the

              corporation, the legislature recognized that "officers control the choices over how

              the corporation's money is used." Id. at 537. Thus, officers, vice principals, and

              agents act wilfully if those individuals exercise control over the employer's funds

              and still fail to pay their employees. Ellerman v. Centerpoint Prepress, Inc., 143

              Wn.2d 514, 522-23,22 P.3d 795 (2001) (rejecting liability based on mere agency).

              We affirmed summary judgment for the employees in Morgan based on the

              employing CEO's ultimate control of the business's finances, which included the

              authority to hire employees and set compensation. 166 Wn.2d at 531.

                     Schutz's evidence creates a factual dispute only if we accept as reasonable

              his suggestion that he lacked power over FixtureOne's assets. Thee-mails on

              which Schutz relies to negate wilfullness, all of which he sent after he terminated

              Failla, conflict with Schutz's obvious control of the company during Failla's



                                                        14
                                              
              Failla v. FixtureOne Corp., et al., No. 89671-2

              employment. He interviewed her. He hired her. He unilaterally promoted her and

              directed the company's comptroller to increase her salary. Schutz even admitted

              his fiscal authority in an e-mail to Failla. CP at 50 ("I know [the comptroller] cut a

              payroll check for you and I signed it."). The trial court found it possible to draw

              only one conclusion from this evidence-that Schutz controlled FixtureOne's

              finances, had the ability to pay Failla, and failed to do so wilfully. We agree.

                    Nor do we find persuasive Schutz's argument that a bona fide dispute exists

              regarding the amount of commissions owed to Failla. See Schilling, 136 Wn.2d at

              160 (recognizing a bona fide dispute over wages negates wilfullness under RCW

              49.52.050 and .070). Schutz offered the trial court no evidence refuting Failla's

              accounting and instead relies upon bare allegations in his summary judgment

              response. Unsupported allegations do not create a question of fact. Young v. Key

              Pharm., Inc., 112 Wn.2d 216, 225, 770 P.2d 182 (1989).

                                                   CONCLUSION

                    For the above stated reasons, we reverse the Court of Appeals and reinstate

              the judgment of the trial court.




                                                         15
                                 
              Failla v. FixtureOne Corp., et al., No. 89671-2




              WE CONCUR:




                                                       16
                                              


              Failla v. FixtureOne Corp.




                                                   No. 89671-2



                     OWENS, J. (dissenting) -     The constitutional right to due process prohibits

              courts from asserting personal jurisdiction over a defendant unless he or she has

              certain "minimum contacts" with the forum. U.S. CONST. amend. XIV,§ 1; World-

              Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291, 100 S. Ct. 559, 62 L. Ed. 2d

              490 (1980). Importantly, the '"minimum contacts' analysis looks to the defendant's

              contacts with the forum State itself, not the defendant's contacts with persons who

              reside there." Walden v. Fiore,_ U.S. _ _, 134 S. Ct. 1115, 1122, 188 L. Ed. 2d

              12 (2014). In this case, the out-of-state employer had no contacts with Washington

              other than hiring the plaintiff, who chose to reside here. Yet, the majority holds that

              Washington courts have jurisdiction over the employer in his personal capacity.

              Because this is contrary to the United States Supreme Court's rule that "it is the
                                                  
              Failla v. FixtureOne Corp.
              89671-2
              Owens, J., Dissenting


              defendant, not the plaintiff or third parties, who must create contacts with the forum

              State," id. at 1126, I respectfully dissent.

                                                      ANALYSIS

                      A state's authority to assert jurisdiction over a nonresident defendant is limited

              by the due process clause of the Fourteenth Amendment. World-Wide Volkswagen,

              444 U.S. at 291. A nonresident defendant is subject to personal jurisdiction only

              when he or she has had "certain minimum contacts ... such that the maintenance of

              the suit does not offend 'traditional notions of fair play and substantial justice.'" Int'l

              Shoe Co. v. Washington, 326 U.S. 310,316,66 S. Ct. 154,90 L. Ed. 95 (1945)

              (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 85 L. Ed. 278 (1940)).

              The United States Supreme Court has reiterated that "the 'minimum contacts' inquiry

              principally protects the liberty of the nonresident defendant, not the interests of the

              plaintiff." Walden, 134 S. Ct. at 1125 n.9 (citing World-Wide Volkswagen, 444 U.S.

              at 291-92).

                      In evaluating whether a defendant had such "minimum contacts," courts look to

              the relationship between the defendant and the forum. Id. at 1121. The United States

              Supreme Court recently pointed out two key aspects of this relationship in a personal

              jurisdiction case: first, whether the relationship arose "out of contacts that the

              'defendant himself create[d] with the forum State," and second, whether the




                                                             2
                                                
          Failla v. FixtureOne Corp.
          89671-2
          Owens, J., Dissenting


          defendant had contacts with the forum state itself, not just contacts with persons who

          reside there. Id. at 1122.

                      In this case, the only contact that the defendant had with this state was his

              contact with the plaintiff, who chose to reside here. The plaintiff was the one who

              initiated the relationship by contacting the defendant in Pennsylvania, seeking

              employment. She then flew to Pennsylvania to interview for the position. The

              plaintiff then conducted all of her work via phone, e-mail, and occasional travel. She

              did not solicit any business in Washington, and there is no record that the business

              made any sales or did any advertising in Washington. Even the payroll checks signed

              by the employer were signed in Pennsylvania. In sum, the defendant did not initiate

              any contact with Washington nor did he conduct any business in Washington. The

              only contact the defendant had with Washington came from the plaintiff.

                      The United States Supreme Court has "consistently rejected attempts to satisfy

              the defendant-focused 'minimum contacts' inquiry by demonstrating contacts between

              the plaintiff(or third parties) and the forum State." Id. (emphasis added). In fact, no

              matter how "significant the plaintiffs contacts with the forum may be," they cannot

              be decisive when determining whether the defendant had minimum contacts. Id. As

              described above, the employer's only contacts with Washington were his contacts

              with the plaintiff. He took no actions related to this state. The majority's inquiry is

              focused on the defendant's contact with the plaintiff, but none of those contacts


                                                            3
                                                
              Failla v. FixtureOne Corp.
              89671-2
              Owens, J., Dissenting


              related to Washington. Since the plaintiff has not demonstrated minimum contacts

              between the defendant and the state, there is not a sufficient basis for personal

              jurisdiction.

                      Furthermore, the decision of the plaintiff to reside in Washington was hers

              alone. The "unilateral activity of another party or a third person is not an appropriate

              consideration when determining whether a defendant has sufficient contacts with a

              forum State to justify an assertion of jurisdiction." Helicopteros Nacionales de

              Colombia, SA v. Hall, 466 U.S. 408, 417, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984). If

              the plaintiff had chosen to move to another state, there is no indication that the move

              would have had any effect on the defendant, his actions, or his business. The

              defendant had no contact with the state other than the plaintiffs unilateral choice to

              reside here. This is insufficient to confer personal jurisdiction over the defendant.

                      The Court of Appeals properly noted that "[n]othing about [the defendant's]

              employment of [the plaintiff] anticipated that her activities in Washington would

              consist of more than residing here, working from home, and collecting a paycheck."

              Failla v. FixtureOne Corp., 177 Wn. App. 813,823,312 P.3d 1005 (2013), review

              granted, 180 Wn.2d 1007,321 P.3d 1207 (2014). The Court of Appeals correctly

              concluded that the defendant did not have minimum contacts with the state and thus

              the state's courts lacked personal jurisdiction. !d. at 827. I would affirm.




                                                          4
                                               
              Failla v. FixtureOne Corp.
              89671-2
              Owens, J., Dissenting


                                                   CONCLUSION

                      As the United States Supreme Court has explained, "the plaintiff cannot be the

              only link between the defendant and the forum." Walden, 134 S. Ct. at 1122. Here,

              the plaintiff is the only lin1c between the defendant and Washington. Following the

              rules laid out by the United States Supreme Court, I do not see how the state courts

              have personal jurisdiction in this case.

                      I respectfully dissent.




                                                          5
                             
              Failla v. FixtureOne Corp.
              89671-2
              Owens, J., Dissenting




                                                  6